     Case 2:18-cv-00354-MCE-CKD Document 89 Filed 04/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH DEAN DAWSON,                               No. 2:18-cv-0354 MCE CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    UNITED STATES GOVERNMENT, et
      al.,
15
                         Defendants.
16

17          On April 27, 2020, the court received a document submitted by plaintiff which is not

18   legible. Good cause appearing, IT IS HEREBY ORDERED that the document filed by plaintiff

19   on April 27, 2020 (ECF No. 88) is stricken. Plaintiff is reminded that his legibly written

20   response to defendant Dailey’s motion for summary judgment must be delivered to prison

21   officials for mailing no later than May 15, 2020. Plaintiff’s failure to do so will result in a

22   recommendation that this action be dismissed.

23   Dated: April 29, 2020
                                                       _____________________________________
24
                                                       CAROLYN K. DELANEY
25                                                     UNITED STATES MAGISTRATE JUDGE

26   1
     daws0354.k
27

28
